Citation Nr: 1107767	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II with onychomycosis and nonproliferative 
diabetic retinopathy.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a July 2007, the Veteran submitted a claim for service 
connection for diabetic retinopathy.  The Board notes that the RO 
awarded service connection for diabetic retinopathy in a June 
2007 rating decision and assigned a zero percent rating based 
upon the findings of an April 2007 VA examination.    

FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities.  It is 
not exhibited by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a January 2006 letter (prior to the rating decision on 
appeal), the RO provided the Veteran with notice of the evidence 
required to substantiate his claim for service connection for 
diabetes mellitus.  The letter informed the Veteran what 
information and evidence VA was responsible for obtaining and 
what evidence VA would assist him in obtaining.   A March 2006 
letter explained how disability ratings and effective dates are 
determined. 

The Veteran has appealed the initial rating assigned in the May 
2006 rating decision which granted service connection for 
diabetes mellitus.  

The RO did not provide the Veteran with additional notice of the 
evidence required to substantiate his claims for a higher initial 
rating for diabetes mellitus.  In Dingess, the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  Rather, the RO must issue a Statement of 
the Case (SOC).  Id.  The RO issued an SOC in December 2006 that 
advised the Veteran of the pertinent laws and regulations and the 
reasons for the decision.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has had 
VA examinations.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
 Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).

Under Diagnostic Code 7913, a 20 percent disability rating is 
assignable for diabetes requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is assignable for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability rating contemplates diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).

"Regulation of activities" is defined as "avoidance of strenuous 
occupational and recreational activities."  See Diagnostic Code 
7913.  Medical evidence is required to support a finding that 
diabetes mellitus causes restriction of activities.  See Camacho 
v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran contends that a 40 percent rating is warranted 
because his service- connected diabetes requires regulation of 
activities.  After a review of the evidence of record during the 
entire appeal period, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 7913.

In a June 2006 letter, a private physician, Dr. A.K., noted that 
the Veteran is under his care for diabetes mellitus, which was 
managed with a combination of oral medications and insulin.  He 
stated that the Veteran is on a regulated activity schedule, in 
the sense that he has to pursue eating at regular and defined 
intervals to avoid extremes of glucose control and is also 
required to exercise regularly for short periods of time since he 
is unable to pursue extended periods of physical exertion but 
requires exercise for diabetes wellness.  

The Veteran had a VA examination in September 2006.  The examiner 
noted that the claims file was reviews.  The examiner noted that 
the Veteran was currently on oral agents.  He had never been 
hospitalized for diabetes.  He had no hypoglycemic attacks or 
ketoacidosis.  The examiner noted that diabetes did not restrict 
the Veteran from any activities.  

The Veteran had a VA examination in May 2007.  The examination 
report noted a history of diabetes diagnosed in 1997.  The 
Veteran reported occasional hypoglycemic reactions, occurring 
three times in the last 10 years, with the last episode occurring 
two years ago.  The Veteran did not require any emergency room 
management.  The examination noted that the Veteran has not been 
hospitalized for ketoacidosis or hypoglycemic reactions.  He was 
on a diabetic diet.  The examiner noted that the Veteran stated 
that he did not have any restriction of activities causing him to 
have low blood sugar reactions on his medications.  It was noted 
that the Veteran's treatment included oral hypoglycemic 
medication and insulin.  

The Board concludes that the criteria for a 40 percent under 
Diagnostic Code 7913 have been reasonably met.  The evidence 
demonstrates that the Veteran is treated with oral hypoglycemic 
agents and is on a restricted diet.  Dr. A.K.'s opinion supports 
a finding of restriction of activities due to diabetes mellitus.  
The Board notes that the criteria for a rating of 60 percent have 
not been met at any point during the appeal period, as the 
evidence does not show episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider or complications that 
would not be compensable if separately evaluated.  Accordingly, 
the Board concludes that a 40 percent rating, but no higher, is 
warranted for diabetes mellitus.

III.  Extraschedular considerations

The Board has considered whether referral for an extraschedular 
rating is appropriate.  As for extraschedular consideration, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
There is no evidence in this instance that the rating criteria 
are inadequate to evaluate the Veteran's disability.  There is no 
evidence that the claimed disability, alone, cause marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and the Board is not required to remand these claims to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 40 percent rating is granted for diabetes mellitus, subject to 
regulations governing the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


